Name: Council Regulation (EEC) No 3178/82 of 22 November 1982 on the conclusion of a Protocol on financial and technical cooperation between the European Economic Community and the Arab Republic of Egypt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 337 / 8 Official Journal of the, European Communities 29 . 11 . 82 COUNCIL REGULATION (EEC ) No 3178 / 82 of 22 November 1982 on the conclusion of a Protocol on financial and technical cooperation between the European Economic Community and the Arab Republic of Egypt THE COUNCIL OF THE EUROPEAN COMMUNITIES , Arab Republic of Egypt is hereby approved on behalf of the Community . , The text of the Protocol is attached to this Regulation . Having regard to the Treaty establishing the European Economic Community , and in particular Article 238 thereof, Having regard to the recommendation from the Commission , Having regard to the opinion of the European Parliament ( a ), Whereas the Protocol on financial and technical cooperation between the European Economic Community and the Arab Republic of Egypt , signed bn 25 May 1982 , should l&gt;e approved , Article 2 The President of the Council shall give the notification provided for in Article 21 ( 1 ) of the Protocol ( 2 ). HAS ADOPTED THIS REGULATION : Article 3 Article 1 This Regulation shall enter into force on the day following its publication in the Official journal of the European Communities . The Protocol on financial and technical cooperation between the European Economic Community and the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 November 1982 . For the Council The President U. ELLEMANN-JENSEN 0 ) Opinion delivered on 19 November 1982 (not yet ( 2 ) The date of entry into force of the Protocol will be published in the Official Journal of the European Communities by the General Secretariat of the Council .published in the Official Journal ).